Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

This action is responsive to the Application filed on 3/30/2022.  
This application is a continuation of U.S. Application No. 17/343,307 filed on 6/9/2021 which claims the benefit of priority U.S. Application No. 17/135,148, filed on 12/28/2020.
Claims 1-20 are pending in the case.  Claims 1, 8, and 16 are independent claims.


Claim Objections

Claims 5, 11, 12, 18 and 19 are objected to because of the following informalities:
Claims 5, 12, and 19 are objected to because the following recited limitations do not appear to carry patentable weight.  Claims 5, 12, and 19 recite the limitation “launching the menu is based on changing the invisible window to a visible menu of options, wherein the visible menu of options includes one or more icons that represent one or more actions or workflows to perform on the object.”  There is no earlier recitation of “launching the menu”.  As such the limitation “launching the menu” is not a required step and the limitation “changing the invisible window to a visible menu of options, wherein the visible menu of options includes one or more icons that represent one or more actions or workflows to perform on the object” has to patentable weight.   Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.  MPEP § 2111.04.  
Claim 11 is objected to because the following recited limitations do not appear to carry patentable weight.  Claim 11 recites the limitation “after removing the menu, activate a second menu based on determining that the coordinates of the pointer performing the drag operation overlap a second invisible window of the at least another invisible window”.   There is no earlier recitation of “removing the menu”.  As such, the limitation “after removing the menu, activate a second menu based on determining that the coordinates of the pointer performing the drag operation overlap a second invisible window of the at least another invisible window” is not a required step and has no patentable weight. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.  MPEP § 2111.04.  
Claim 18 is objected to because the following recited limitations do not appear to carry patentable weight.  Claim 11 recites the limitation “after removing the menu, activate a second menu based on determining that the coordinates of the pointer performing the drag operation overlap a second invisible window of the at least another invisible window”.   There is no earlier recitation of “removing the menu”.  As such, the limitation “after removing the menu, activate a second menu based on determining that the coordinates of the pointer performing the drag operation overlap a second invisible window of the at least another invisible window” is not a required step and has no patentable weight. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.  MPEP § 2111.04.  
Appropriate correction is required.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 8, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11307754. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1, 7, 13 of U.S. Patent No. 11307754 recites all the limitation of claims 1, 8, and 15 in instant application.

Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11307754. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 2 of U.S. Patent No. 11307754 recites all the limitation of claim 2 in instant application.

Claims 5, 12, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3, 9, 15 of U.S. Patent No. 11307754. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 3, 9, 15 of U.S. Patent No. 11307754 recites all the limitation of claims 5, 12, and 19 in instant application.

Claims 6 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 and 10 of U.S. Patent No. 11307754. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 4 and 10 of U.S. Patent No. 11307754 recites all the limitation of claims 6 and 13 in instant application.

 Claims 7, 14 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4, 5, 10, 11, 16, and 17 of U.S. Patent No. 11307754. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 4, 5, 10, 11, 16, and 17 of U.S. Patent No. 11307754 recites all the limitation of claims 7, 14 and 20 in instant application.

Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 11307754. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 12 of U.S. Patent No. 11307754 recites all the limitation of claim 15 in instant application.


11307754 
17/708282
1. A computer-implemented method performed by a content management system comprising: 

listening for a drag operation of an object reported by an operating system of a client device; 

after detection of the drag operation, temporarily creating an invisible window defining an area, 

the invisible window persisting for as long as coordinates of a pointer performing the drag operation do not overlap with the area of the invisible window; 


determining that coordinates of the pointer overlap with the area of the invisible window; and 

based on the determination that the coordinates overlap with the area, launching a menu window from a system tray icon, 



wherein the menu window includes one or more icons that represent one or more actions or workflows to perform on the object.
1. A computer-implemented method performed by a content management system comprising: 

detecting a drag operation of an object reported by an operating system of a client device; 

after detection of the drag operation, activating an invisible window defining an area, 

the invisible window persisting for as long as coordinates of a pointer performing the drag operation do not overlap with the area of the invisible window; and 





activating a menu based on determining that the coordinates of the pointer performing the drag operation overlap the area of the invisible window.
2. The computer-implemented method of claim 1, comprising: 

determining that the drag operation terminated outside of the area of the invisible window; and removing the invisible window.
2. The computer-implemented method of claim 1, comprising: 

determining that the drag operation terminated outside of the area of the invisible window; and removing the menu.
3. The computer-implemented method of claim 1, comprising: determining that coordinates of the pointer overlap with the area of the invisible window; and after determining that the coordinates of the pointer overlap with the area of the invisible window, 


changing the invisible window to a visible menu of options, wherein the visible menu of options includes one or more icons that represent one or more actions or workflows to perform on the object.
5. The computer-implemented method of claim 1, wherein 
launching the menu is based on 




changing the invisible window to a visible menu of options, wherein the visible menu of options includes one or more icons that represent one or more actions or workflows to perform on the object.

4. The computer-implemented method of claim 3, comprising: 

detecting the coordinates of the pointer engaged in the drag operation are over a particular icon of the one or more icons in the visible menu of options; and 

displaying a submenu of options related to the particular icon.
6. The computer-implemented method of claim 5, comprising: 

detecting the coordinates of the pointer engaged in the drag operation are over a particular icon of the one or more icons in the visible menu of options; and 

displaying a submenu of options related to the particular icon.

4. The computer-implemented method of claim 3, comprising: 

detecting the coordinates of the pointer engaged in the drag operation are over a particular icon of the one or more icons in the visible menu of options; and 

displaying a submenu of options related to the particular icon.

5. The computer-implemented method of claim 4, comprising: 

detecting the drop operation on top of a second icon of the submenu of options; and 

performing an action that is assigned to the second icon.
7. The computer-implemented method of claim 5, comprising: 

detecting the coordinates of the pointer engaged in the drag operation are over a particular icon of the one or more icons in the visible menu of options; 

displaying a submenu of options related to the particular icon; 



detecting a drop operation on top of a second icon of a submenu of options; and 

performing an action that is assigned to the second icon.

7. A content management system comprising: one or more processors; and a non-transitory computer-readable medium storing instructions that, when executed by the one or more processors, cause the one or more processors to: listen for a drag operation of an object reported by an operating system of a client device; after detection of the drag operation, temporarily create an invisible window defining an area, the invisible window persisting for as long as coordinates of a pointer performing the drag operation do not overlap with the area of the invisible window; determine that coordinates of the pointer overlap with the area of the invisible window; and based on determining that the coordinates overlap with the area, launch a menu window from a system tray icon, wherein the menu window includes one or more icons that represent one or more actions or workflows to perform on the object.
8. A content management system comprising: one or more processors; and a non-transitory computer-readable medium storing instructions that, when executed by the one or more processors, cause the one or more processors to: 
detect a drag operation of an object reported by an operating system of a client device; 
after detection of the drag operation, activate an invisible window defining an area, the invisible window persisting for as long as coordinates of a pointer performing the drag operation do not overlap with the area of the invisible window; and 
activate a menu based on determining that the coordinates of the pointer performing the drag operation overlap the area of the invisible window.
8. The content management system of claim 7, wherein storing instructions that, when executed by the one or more processors, cause the one or more processors to: determine that the drag operation terminated outside of the area of the invisible window; and remove the invisible window.
9. The content management system of claim 8, wherein storing instructions that, when executed by the one or more processors, cause the one or more processors to: determine that the drag operation terminated outside of the area of the invisible window; and remove the invisible window.
9. The content management system of claim 7, wherein storing instructions that, when executed by the one or more processors, cause the one or more processors to: determine that coordinates of the pointer overlap with the area of the invisible window; and after determining that the coordinates of the pointer overlap with the area of the invisible window, 

change the invisible window to a visible menu of options, wherein the visible menu of options includes one or more icons that represent one or more actions or workflows to perform on the object.
12. The content management system of claim 8, wherein launching the menu is based on 


changing the invisible window to a visible menu of options, wherein the visible menu of options includes one or more icons that represent one or more actions or workflows to perform on the object.
10. The content management system of claim 9, wherein storing instructions that, when executed by the one or more processors, cause the one or more processors to: 

detect the coordinates of the pointer engaged in the drag operation are over a particular icon of the one or more icons in the visible menu of options; and display a submenu of options related to the particular icon.
13. The content management system of claim 12, wherein storing instructions that, when executed by the one or more processors, cause the one or more processors to: 
detect the coordinates of the pointer engaged in the drag operation are over a particular icon of the one or more icons in the visible menu of options; and display a submenu of options related to the particular icon.
10. The content management system of claim 9, wherein storing instructions that, when executed by the one or more processors, cause the one or more processors to: 

detect the coordinates of the pointer engaged in the drag operation are over a particular icon of the one or more icons in the visible menu of options; and 

display a submenu of options related to the particular icon.



11. The content management system of claim 10, wherein storing instructions that, when executed by the one or more processors, cause the one or more processors to: 

detect the drop operation on top of a second icon of the submenu of options; and perform an action that is assigned to the second icon.
14. The content management system of claim 13, wherein storing instructions that, when executed by the one or more processors, cause the one or more processors to:
 detect the coordinates of the pointer engaged in the drag operation are over a particular icon of the one or more icons in the visible menu of options;
 display a submenu of options related to the particular icon; 



detect a drop operation on top of a second icon of a submenu of options; and perform an action that is assigned to the second icon
12. The content management system of claim 11, wherein storing instructions that, when executed by the one or more processors, cause the one or more processors to: 

queue the action for later performance; 
store the object at the content management system; and 
perform the action after the object has been stored at the content management system.
15. The content management system of claim 14, wherein storing instructions that, when executed by the one or more processors, cause the one or more processors to: 

queue the action for later performance; 
store the object at the content management system; and 
perform the action after the object has been stored at the content management system.
13. A non-transitory computer-readable medium storing instructions that, when executed by one or more processors, cause the one or more processors to: listen for a drag operation of an object reported by an operating system of a client device; after detection of the drag operation, temporarily create an invisible window defining an area, the invisible window persisting for as long as coordinates of a pointer performing the drag operation do not overlap with the area of the invisible window; determine that coordinates of the pointer overlap with the area of the invisible window; and based on determining that the coordinates overlap with the area, launch a menu window from a system tray icon, wherein the menu window includes one or more icons that represent one or more actions or workflows to perform on the object.
16. A non-transitory computer-readable medium storing instructions that, when executed by one or more processors, cause the one or more processors to: 
detect a drag operation of an object reported by an operating system of a client device; 
after detection of the drag operation, activate an invisible window defining an area, the invisible window persisting for as long as coordinates of a pointer performing the drag operation do not overlap with the area of the invisible window; and 
activate a menu based on determining that the coordinates of the pointer performing the drag operation overlap the area of the invisible window.
15. The non-transitory computer-readable medium of claim 13, wherein storing instructions that, when executed by the one or more processors, cause the one or more processors to: determine that coordinates of the pointer overlap with the area of the invisible window; and after determining that the coordinates of the pointer overlap with the area of the invisible window, 

change the invisible window to a visible menu of options, wherein the visible menu of options includes one or more icons that represent one or more actions or workflows to perform on the object.
19. The non-transitory computer-readable medium of claim 16, wherein 
launching the menu is based on 

changing the invisible window to a visible menu of options, wherein the visible menu of options includes one or more icons that represent one or more actions or workflows to perform on the object.
16. The non-transitory computer-readable medium of claim 15, wherein storing instructions that, when executed by the one or more processors, cause the one or more processors to: 

detect the coordinates of the pointer engaged in the drag operation are over a particular icon of the one or more icons in the visible menu of options; and 


display a submenu of options related to the particular icon.


17. The non-transitory computer-readable medium of claim 16, wherein storing instructions that, when executed by the one or more processors, cause the one or more processors to: 

detect the drop operation on top of a second icon of the submenu of options; and perform an action that is assigned to the second icon.
20. The non-transitory computer-readable medium of claim 19, wherein storing instructions that, when executed by the one or more processors, cause the one or more processors to: 
detect the coordinates of the pointer engaged in the drag operation are over a particular icon of the one or more icons in the visible menu of options; 
display a submenu of options related to the particular icon; 



detect a drop operation on top of a second icon of a submenu of options; and perform an action that is assigned to the second icon.




Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

	Independent claims 1, 8, and 15 recite the limitation “after detection of the drag operation, activating an invisible window defining an area”.  Paragraph [0098] of the specification as filed with the original application states “In some embodiments, once the drag operation is detected, an invisible window (e.g., invisible window 210) may be temporarily created”.   As such there does not appear to written description of the claim limitation “activating an invisible window defining an area” in the application as filed.   

Independent claims 1, 8, and 15 recite the limitation “activating a menu based on determining that the coordinates of the pointer performing the drag operation overlap the area of the invisible window”.  Paragraph [00100] of the specification as filed with the original application states “Once the pointer 206 dragging the content item 204 is detected to be within the threshold distance, a presentation of a menu window (e.g., menu window 314 in FIGS. 3A and 3B) displaying a menu of options may be triggered”.   As such there does not appear to be written description of the claim limitation “activating a menu” in the application as filed. 

Claims 3, 10, and 17 recite the limitation “at least another invisible window is activated when the drag operation is detected”.   Paragraph [0098] of the specification as filed with the original application states “In some embodiments, once the drag operation is detected, an invisible window (e.g., invisible window 210) may be temporarily created”.   As such, there does not appear to be written description of the claim limitation “at least another invisible window is activated when the drag operation is detected” since it appears only one invisible window is created not two windows. 

Claims 4, 11, and 18 recite the limitation “after removing the menu, activating a second menu based on determining that the coordinates of the pointer performing the drag operation overlap a second invisible window of the at least another invisible window”.   Paragraph [0098] of the specification as filed with the original application states “In some embodiments, once the drag operation is detected, an invisible window (e.g., invisible window 210) may be temporarily created”.  Paragraph [00100] of the specification as filed with the original application states “Once the pointer 206 dragging the content item 204 is detected to be within the threshold distance, a presentation of a menu window (e.g., menu window 314 in FIGS. 3A and 3B) displaying a menu of options may be triggered”.   As such, there does not appear to be written description of the claim limitation “a second menu… a second invisible window” since there appear to be only one invisible window and one menu created. 


Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Independent claims 1, 8, and 15 recite the limitations “after detection of the drag operation, activating an invisible window defining an area” and “activating a menu based on determining that the coordinates of the pointer performing the drag operation overlap the area of the invisible window”.  

Paragraph [0098] of the specification as filed with the original application states “In some embodiments, once the drag operation is detected, an invisible window (e.g., invisible window 210) may be temporarily created”.   Paragraph [00100] of the specification as filed with the original application states “Once the pointer 206 dragging the content item 204 is detected to be within the threshold distance, a presentation of a menu window (e.g., menu window 314 in FIGS. 3A and 3B) displaying a menu of options may be triggered”.   

The cited paragraphs appear to disclose that an invisible window is created after detection of the drag operation and a menu is displayed after determining that coordinates of the pointer performing the drag operation overlap the area of the invisible window.   As such it is unclear what the applicant means by the term “activating” since the term appears to describe a both creating an invisible item and displaying a visible item. 

	 Claims 3, 10, and 17 recite the limitation “at least another invisible window is activated when the drag operation is detected”.   Paragraph [0098] of the specification as filed with the original application states “In some embodiments, once the drag operation is detected, an invisible window (e.g., invisible window 210) may be temporarily created”.   As it is unclear what it means for another invisible to be activated since it appears only one invisible window is created response to determining a drag operation.  

Claims 4, 11, and 18 recite the limitation “after removing the menu, activating a second menu based on determining that the coordinates of the pointer performing the drag operation overlap a second invisible window of the at least another invisible window”.   Paragraph [0098] of the specification as filed with the original application states “In some embodiments, once the drag operation is detected, an invisible window (e.g., invisible window 210) may be temporarily created”.  Paragraph [00100] of the specification as filed with the original application states “Once the pointer 206 dragging the content item 204 is detected to be within the threshold distance, a presentation of a menu window (e.g., menu window 314 in FIGS. 3A and 3B) displaying a menu of options may be triggered”.   As such, it is unclear what the applicant means by “a second menu… a second invisible window” since there appear to be only one invisible window and one menu created. 




Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, 9, and 16 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Tsai, U.S. Patent Application Publication No. 20120174012, filed on 8/9/2011 (hereinafter Tsai) in view of Nan et al., U.S. Patent No. 9141262, filed on 9/10/2015 (hereinafter Nan).

As for independent claim 1, Tsai discloses system and method comprising 
detecting a drag operation of an object reported by an operating system of a client device; 
(Tsai paragraph [0019] discloses event monitor 102 detects the drag-and-drop event) 
after detection of the drag operation, activating an invisible window defining an area, the invisible window persisting for as long as coordinates of a pointer performing the drag operation do not overlap with the area of the invisible window 
(Tsai paragraph [0019], [0023] discloses temporary invisible window, transparent window, that is destroyed when drag-and-drop event is finished). 

Tsai does not appear to explicitly disclose system and method comprising activating a menu based on determining that the coordinates of the pointer performing the drag operation overlap the area of the invisible window.  However, Nan discloses system and method comprising 
activating a menu based on determining that the coordinates of the pointer performing the drag operation overlap the area of the invisible window 
(Nan Col 6 Lines 58-66 discloses activating menu, menu 216, after pointer overlaps the invisible area 204 as shown in fig. 2). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Nan with Tsai for the benefit of displaying options to a user only when necessary to save screen space. 

As for claim 2, limitations of parent claim 1 have been discussed above.  Tsai discloses system and method comprising 
determining that the drag operation terminated outside of the area of the invisible window; and removing the menu 
(Tsai paragraph [0023] discloses removing the invisible window, destroy the transparent window, when drag-and-drop event is finished). 

As for claim 9, limitations of parent claim 8 have been discussed above.  Tsai discloses system and method comprising 
determine that the drag operation terminated outside of the area of the invisible window; and remove the invisible window 
(Tsai paragraph [0023] discloses removing the invisible window, destroy the transparent window, when drag-and-drop event is finished). 

As for claim 8, claim 8 reflects article of manufacture comprising computer executable instructions for implementing method in claim 1 and is rejected along the same rationale.

As for claim 16, claim 16 reflects article of manufacture comprising computer executable instructions for implementing method in claim 1 and is rejected along the same rationale.

Claims 5, 12, and 19 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Tsai in view of Nan in view of Hoerentrup et al., U.S. Patent No. 8887093, filed on 4/9/2014 (hereinafter Hoerentrup).

As for claim 5, limitations of parent claim 1 have been discussed above.  Hoerentrup discloses system and method comprising 
launching the menu is based on changing the invisible window to a visible menu of options, wherein the visible menu of options includes one or more icons that represent one or more actions or workflows to perform on the object 
(Horentrup Col 5 Lines 23-31, Lines 46-52 discloses changing invisible buttons BG to visible menu options BGA that include one or more action icons). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Hoerentrup with Tsai and Nan for the benefit of displaying options to a user only when necessary to simplify the user interface as not to overwhelm users with unnecessary choices. 

As for claim 12, limitations of parent claim 8 have been discussed above.  Claim 12 reflects article of manufacture comprising computer executable instructions for implementing method in claim 5 and is rejected along the same rationale.

As for claim 19, limitations of parent claim 16 have been discussed above.  Claim 19 reflects article of manufacture comprising computer executable instructions for implementing method in claim 5 and is rejected along the same rationale.


Claims 6 and 13 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Tsai in view of Nan in view of Hoerentrup in view of Fitzpatrick et al., U.S. Patent No. 5608860, filed on 3/4/1996 (hereinafter Fitzpatrick).

As for claim 6, limitations of parent claim 5 have been discussed above.  Fitapatrick discloses system and method comprising 
detecting the coordinates of the pointer engaged in the drag operation are over a particular icon of the one or more icons in the visible menu of options; and displaying a submenu of options related to the particular icon 
(Fitzpatrick Col 3 Lines 32-44 discloses when cursor 70 dragging file A icon 68 is over file B icon 66, submenu option 78 is displayed as shown in figs. 3A and 3B). 

Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Fitzpatrick with Tsai, Nan, and Hoerentrup for the benefit of displaying options to a user only when necessary to save screen space. 

As for claim 13, limitations of parent claim 12 have been discussed above.  Claim 13 reflects article of manufacture comprising computer executable instructions for implementing method in claim 6 and is rejected along the same rationale.


Claims 7, 14, 20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Tsai in view of Nan in view of Hoerentrup in view of Fitzpatrick in view of Cummins et al., U.S. Patent Application Publication No. 20160357383, filed on 5/13/2016 (hereinafter Cummins).

As for claim 7, limitations of parent claim 5 have been discussed above.  Cummins discloses system and method comprising 
detecting the coordinates of the pointer engaged in the drag operation are over a particular icon; displaying a submenu of options related to the particular icon; 
(Cummins paragraph [0068] discloses displaying a submenu 2001 when cursor dragging object 1901 is over icon 1902 as shown in fig. 20) 
detecting a drop operation on top of a second icon of a submenu of options; and performing an action that is assigned to the second icon 
(Cummins paragraph [0069] discloses dropping object 1901 over second icon List E performs action assigned to the second icon, object 1901 is referenced by List E). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Cummins with Tsai, Nan, and Horentrup for the benefit of displaying options to a user only when necessary to save screen space. 

Cummins does not appear to explicitly disclose system and method comprising particular icon of the one or more icons in the visible menu of options.  However, Fitzpatrick discloses system and method comprising 
particular icon of the one or more icons in the visible menu of options 
(Fitzpatrick Col 3 Lines 32-44 discloses cursor dragging object file A icon 68 being over a particular icon, file B icon 66, of one more icons in the menu options). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Fitzpatrick with Tsai, Nan, Commins, and Hoerentrup for the benefit of displaying options to a user only when necessary to save screen space. 

As for claim 14, limitations of parent claim 13 have been discussed above.  Claim 14 reflects article of manufacture comprising computer executable instructions for implementing method in claim 7 and is rejected along the same rationale.

As for claim 20, limitations of parent claim 19 have been discussed above.  Claim 20 reflects article of manufacture comprising computer executable instructions for implementing method in claim 7 and is rejected along the same rationale.


Claim 15 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Tsai in view of Nan in view of Hoerentrup in view of Fitzpatrick in view of Cummins in view of Gopal et al., U.S. Patent Application Publication No. 20180314548, filed on 4/27/2017 (hereinafter Gopal).

As for claim 15, limitations of parent claim 14 have been discussed above.  Gopal discloses system and method comprising 
queue the action for later performance; store the object at the content management system; and perform the action after the object has been stored at the content management system. 
(Gopal paragraph [0006], [0008] discloses queuing action for later performance by storing the work item and performing the action after object has been stored, by dequeuing the stored work item and initiating performance). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Gopal with Tsai, Nan, Hoerentrup, Commins, and Fitzpatrick for the benefit of being able to control workflow in a system. 


Conclusion
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANETTE J PARKER whose telephone number is (571)270-3647. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEANETTE J PARKER/Primary Examiner, Art Unit 2175